55 Mich. App. 323 (1974)
222 N.W.2d 229
JONES
v.
DOUGLAS & LOMASON
Docket No. 18177.
Michigan Court of Appeals.
Decided August 28, 1974.
*324 Seymour Beitner, for plaintiff.
LeVasseur, Werner, Mitseff & Brown (by Lawrence D. Egan), for defendants.
Before: BRONSON, P.J., and J.H. GILLIS and VAN VALKENBURG,[*] JJ.
PER CURIAM.
This is an appeal by defendant Douglas & Lomason from the Michigan Workmen's Compensation Appeal Board's affirmance of a referee's award of benefits to plaintiff-appellee Jones. The findings that Jones was injured and that his injury was compensable under the Workmen's Compensation Act are not contested here. The sole issue presented for review is whether "notice of the injury [was] given to the employer within 3 months after the happening thereof".[1]
The determination of that issue is a question of fact for the appeal board. See Williams v Chrysler Corp, 29 Mich. App. 398, 401; 185 NW2d 403, 404 (1971), and cases cited therein. The appeal board held that "[t]he defendant's defenses of failure of notice is [sic] not well taken". The board thus impliedly found that the notice provision had been complied with. Accordingly, we must affirm this finding if it is supported by any evidence. Fergus v Chrysler Corp, 45 Mich. App. 196, 199; 206 NW2d 521, 522 (1973), rev'd on other grounds, 389 Mich. 811 (1973); Williams v Chrysler Corp, supra.
There is ample evidence in the record to satisfy *325 this narrow standard of review. Jones' uncontradicted testimony indicates that he informed the company foreman of a back injury minutes after its occurrence. Notice to the foreman is notice to the employer and sufficient to meet the demands of MCLA 418.381; MSA 17.237(381). Norris v Chrysler Corp, 391 Mich. 469, 476; 216 NW2d 783 (1974); Banks v Packard Motor Car Co, 328 Mich. 513; 44 NW2d 166 (1950); West v Northern Tree Co, 365 Mich. 402; 112 NW2d 423 (1961). Moreover, Douglas & Lomason received word within the statutory time limit that Jones had been treated and hospitalized for a back injury and that a hemilaminectomy had been performed. Such information, in addition to the notice given the foreman, was ample to make Douglas & Lomason "aware that an injury has been sustained". Norris, supra, at p 477.
The opinion of the appeal board is affirmed.
Affirmed. Costs to appellee.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  MCLA 412.15; MSA 17.165, now identically MCLA 418.381; MSA 17.237(381).